DETAILED ACTION
Claims 1-4, 7-15, 23-26, 29-37, 45-48, 51-59, and 67 are presented for examination.
Claims 1-3, 23, 24, 45, 46, and 67 is amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 3 is indicated as “Currently Amended”, however, the claim did not include an amendment. For clarity and consistency it is recommended to include the missing amendment to the claim or to change the status of the claim.
Claim 23 is objected to because of the following informalities:  Claim 23 includes a double period at the end of the claim. For clarity and consistency it is recommended to remove the extra period at the end of the claim.  
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 23, 45, and 67 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 23-26, 29-33, 45-48, 51-55, and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blasco Serrano et al., (hereinafter Blasco), U.S. Publication No. 2017/0288806, in view of Timmons et al., (hereinafter Timmons), U.S. Publication No. 2011/0190972, in view of Seo et al., (hereinafter Seo), U.S. Publication No. 2018/0219701.

As per claim 1, Blasco discloses a method for wireless communication by a user equipment (UE) [fig. 2, 5, paragraphs 0013, 0034, 0102, a method for wireless communication by a UE (method and system for selecting a transmission format of a first wireless device in a wireless communication network (wireless device 6 are user equipment (UE)))], comprising:
determining a travel speed of the UE based on the maximum travel speed [fig. 3, 5, 7, paragraphs 0014, 0016, 0047, 0049, 0056, 0061, 0063, determining a travel speed of the UE (speed determination module (speed determiners 14) configured to determine a speed of the first wireless device); based on the maximum travel speed (maximum speed may be based on an applicable speed limit; determine a speed of the first wireless device; determine a relative speed … based on the speed of the first wireless device)]; 
determining, by the UE, based on the travel speed of the UE, a transmission configuration of the UE for device-to-device communication [fig. 5, paragraphs 0014, 0054, 0057, determining, based on the travel speed of the UE, a transmission configuration of the UE for device-to-device communication (selecting a transmission format based on the speed of the first wireless device; wireless device 6 configured to choose a transmission format for communication from the wireless device 6 to another wireless device (D2D))]; and
fig. 5, paragraphs 0014, 0054, 0061, transmitting the device-to-device communication based on the transmission configuration (transmitting one of a message and a data packet using the selected transmission format)].
Blasco discloses determining the maximum speed of the UE [paragraphs 0016, 0050, 0105]. Blasco does not explicitly disclose determining a location of the UE; and determining a maximum travel speed of a region corresponding to the location of the transmitting UE based on a speed limit of the region.
However, Timmons teaches determining a location of the UE [fig. 10, paragraphs 0004 0077, 0097, 0113, 0161, determining a location of the UE (monitoring a location of the vehicle; a GPS system detects a current location for the vehicle)]; and determining a maximum travel speed of a region corresponding to the location of the transmitting UE based on a speed limit of the region [paragraphs 0161, 0163, 0197, determining a maximum travel speed of a region corresponding to the location of the transmitting UE based on a speed limit of the region (map database provides the speed limit of current location; coordinating location and speed limit data (reduces vehicle speed before entering into a lower speed-limit zone and accelerates after entering the higher speed-limit zone); control of the vehicle for some period at a capped or maximum speed in the current lane of travel)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Blasco by determining a maximum travel speed of a region corresponding to the location of the transmitting UE based on a speed limit of the region as taught by Timmons because it Timmons, paragraphs 0121, 0123].
The modified Blasco does not explicitly disclose the device-to-device communication being transmitted on a Physical Sidelink Control Channel (PSCCH) carrying a scheduling assignment indicating a location of resources on a data channel and a Modulation and Coding Scheme (MCS).
However, Seo teaches the device-to-device communication [paragraphs 0150, 0157, 0158, 0172, the device-to-device communication (V2V where a device moves fast)] being transmitted on a Physical Sidelink Control Channel (PSCCH) carrying a scheduling assignment [paragraphs 0123, 0134, 0138, 0142, transmitted on a Physical Sidelink Control Channel (PSCCH) carrying a scheduling assignment (PSCCH is used to transmit SA (scheduling assignment))] indicating a location of resources on a data channel and a Modulation and Coding Scheme (MCS) [paragraphs 0053, 0130, 0207, 0212, a location of resources on a data channel and a Modulation and Coding Scheme (MCS) (a modulation scheme, coding information, etc., is transmitted in a specific subframe)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in the modified Blasco by including D2D communication transmitted on a Physical Sidelink Control Channel (PSCCH) carrying a scheduling assignment as taught by Seo because it would provide the Blasco’s method with the enhanced capability of increasing service availability [Seo, paragraphs 0006, 0149].

As per claim 2, Blasco discloses the method of claim 1, 
paragraphs 0014, 0016, 0045, 0051, 0103, wherein the transmission configuration includes at least one of a number of resource blocks used for transmission, and a number of retransmissions (selected transmission format is at least one of a transport block size, a size of packets to be transmitted, a modulation and coding scheme (MCS), an amount of physical resources, a number of resource blocks (RBs), a number of transmission subframes, a number of retransmissions)].

As per claim 3, Blasco discloses the method of claim 2, wherein, when the travel speed of the UE increases, the determining comprises at least one of:
increasing a number of resource blocks used for transmission; decreasing a modulation and coding scheme (MCS) value; or increasing a number of retransmissions [paragraphs 0055, 0064, decreasing a modulation and coding scheme (MCS) value; or increasing a number of retransmissions (when a relative speed between a first wireless device 6a and a second wireless device 6b is relatively high, the transmission format may include smaller transport block size, smaller packets sizes, or a lower level of modulation and coding)].

As per claim 4, Blasco discloses the method of claim 2, wherein, when the travel speed of the UE decreases, the determining comprises at least one of:
decreasing a number of resource blocks used for transmission; increasing a modulation and coding scheme (MCS) value; or decreasing a number of retransmissions paragraphs 0055, 0064, increasing a modulation and coding scheme (MCS) value; or decreasing a number of retransmissions (when a relative speed between the first wireless device 6a and a second wireless device 6b is relatively low, the transmission format may include larger transport block size, larger packets sizes, or a higher level of modulation and coding)].

As per claim 7, the modified Blasco discloses the method of claim 1, 
wherein the maximum travel speed of the location of the UE is a speed limit of an area corresponding to the location of the UE [paragraphs 0050, wherein the maximum travel speed of the location of the UE is a speed limit of an area corresponding to the location of the UE (maximum speed may be based on an applicable speed limit)].

As per claim 8, Blasco discloses the method of claim 1, 
wherein the travel speed of the UE is further determined based on a travel speed of a receiving UE [paragraphs 0014, 0016, 0060, 0082, 0105, wherein the travel speed of the UE is further determined based on a travel speed of a receiving UE (speed of the second wireless device)].

As per claim 9, Blasco discloses the method of claim 1, 
wherein the transmission configuration is determined based on association information of the travel speed and a corresponding transmission configuration, and wherein the association information is preconfigured or is received from a base station [paragraphs 0045, 0049, 0060, 0064, 0067, 0068, wherein the transmission configuration is determined based on association information of the travel speed and a corresponding transmission configuration, and wherein the association information is preconfigured or is received from a base station (transmission format based on the mobility information and a packet's characteristics)].

As per claim 10, Blasco discloses the method of claim 1, wherein the transmitting of the device-to-device communication comprises: 
transmitting a scheduling assignment (SA) based on an SA transmission configuration [paragraphs 0037, 0039, 0045, transmitting a scheduling assignment (SA) based on an SA transmission configuration (control information (e.g., using a scheduling assignment (SA)))]; and transmitting data via a data channel based on a data transmission configuration [paragraphs 0014, 0037, 0061, transmitting data via a data channel based on a data transmission configuration (data packet)].

As per claim 11, Blasco discloses the method of claim 10, 
wherein the SA indicates the data transmission configuration and a location of resources for the data channel [paragraphs 0014, 0037, 0039, 0045, 0061, wherein the SA indicates the data transmission configuration and a location of resources for the data channel].

As per claim 23, Blasco discloses a user equipment (UE) for wireless communication [fig. 2, 5, paragraphs 0013, 0034, 0102, a wireless communication by a UE (method and system for selecting a transmission format of a first wireless device in a wireless communication network (wireless device 6 are user equipment (UE)))], comprising:
means for determining a travel speed of the UE based on the maximum travel speed [fig. 3, 5, 7, paragraphs 0014, 0016, 0047, 0049, 0056, 0061, 0063, means for determining a travel speed of the UE (speed determination module (speed determiners 14) configured to determine a speed of the first wireless device); based on the maximum travel speed (maximum speed may be based on an applicable speed limit; determine a speed of the first wireless device; determine a relative speed … based on the speed of the first wireless device)]; 
means for determining, by the UE, based on the travel speed of the UE, a transmission configuration of the UE for device-to-device communication [fig. 5, paragraphs 0014, 0054, 0057, determining, based on the travel speed of the UE, a transmission configuration of the UE for device-to-device communication (selecting a transmission format based on the speed of the first wireless device; wireless device 6 configured to choose a transmission format for communication from the wireless device 6 to another wireless device (D2D))]; and
means for transmitting the device-to-device communication based on the transmission configuration [fig. 5, paragraphs 0014, 0054, 0061, transmitting the device-to-device communication based on the transmission configuration (transmitting one of a message and a data packet using the selected transmission format)].
Blasco discloses determining the maximum speed of the UE [paragraphs 0016, 0050, 0105]. Blasco does not explicitly disclose means for determining a location of the 
However, Timmons teaches means for determining a location of the UE [fig. 10, paragraphs 0004 0077, 0097, 0113, 0161, means for determining a location of the UE (monitoring a location of the vehicle; a GPS system detects a current location for the vehicle)]; and means for determining a maximum travel speed of a region corresponding to the location of the transmitting UE based on a speed limit of the region [paragraphs 0161, 0163, 0197, means for determining a maximum travel speed of a region corresponding to the location of the transmitting UE based on a speed limit of the region (map database provides the speed limit of current location; coordinating location and speed limit data (reduces vehicle speed before entering into a lower speed-limit zone and accelerates after entering the higher speed-limit zone); control of the vehicle for some period at a capped or maximum speed in the current lane of travel)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Blasco by determining a maximum travel speed of a region corresponding to the location of the transmitting UE based on a speed limit of the region as taught by Timmons because it would provide the Blasco’s UE with the enhanced capability of achieving the enabled balance between safety and drivability [Timmons, paragraphs 0121, 0123].
The modified Blasco does not explicitly disclose the device-to-device communication being transmitted on a Physical Sidelink Control Channel (PSCCH) carrying a scheduling assignment indicating a location of resources on a data channel and a Modulation and Coding Scheme (MCS).
paragraphs 0150, 0157, 0158, 0172, the device-to-device communication (V2V where a device moves fast)] being transmitted on a Physical Sidelink Control Channel (PSCCH) carrying a scheduling assignment [paragraphs 0123, 0134, 0138, 0142, transmitted on a Physical Sidelink Control Channel (PSCCH) carrying a scheduling assignment (PSCCH is used to transmit SA (scheduling assignment))] indicating a location of resources on a data channel and a Modulation and Coding Scheme (MCS) [paragraphs 0053, 0130, 0207, 0212, a location of resources on a data channel and a Modulation and Coding Scheme (MCS) (a modulation scheme, coding information, etc., is transmitted in a specific subframe)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in the modified Blasco by including D2D communication transmitted on a Physical Sidelink Control Channel (PSCCH) carrying a scheduling assignment as taught by Seo because it would provide the Blasco’s UE with the enhanced capability of increasing service availability [Seo, paragraphs 0006, 0149].

As per claim 24, Blasco discloses the UE of claim 23, 
wherein the transmission configuration includes at least one of a number of resource blocks used for transmission, and a number of retransmissions [paragraphs 0014, 0016, 0045, 0051, 0103, wherein the transmission configuration includes at least one of a number of resource blocks used for transmission, and a number of retransmissions (selected transmission format is at least one of a transport block size, a size of packets to be transmitted, a modulation and coding scheme (MCS), an amount of physical resources, a number of resource blocks (RBs), a number of transmission subframes, a number of retransmissions)].

As per claim 25, Blasco discloses the UE of claim 24, wherein, when the travel speed of the UE increases, the means for determining is configured to perform at least one of:
increasing a number of resource blocks used for transmission; decreasing a modulation and coding scheme (MCS) value; or increasing a number of retransmissions [paragraphs 0055, 0064, decreasing a modulation and coding scheme (MCS) value; or increasing a number of retransmissions (when a relative speed between a first wireless device 6a and a second wireless device 6b is relatively high, the transmission format may include smaller transport block size, smaller packets sizes, or a lower level of modulation and coding)].

As per claim 26, Blasco discloses the UE of claim 24, wherein, when the travel speed of the UE decreases, the means for determining is configured to perform at least one of:
decreasing a number of resource blocks used for transmission; increasing a modulation and coding scheme (MCS) value; or decreasing a number of retransmissions [paragraphs 0055, 0064, increasing a modulation and coding scheme (MCS) value; or decreasing a number of retransmissions (when a relative speed between the first wireless device 6a and a second wireless device 6b is relatively low, the transmission format may include larger transport block size, larger packets sizes, or a higher level of modulation and coding)].

As per claim 29, Blasco discloses the UE of claim 23, 
wherein the maximum travel speed of the location of the UE is a speed limit of an area corresponding to the location of the UE [paragraph 0050, wherein the maximum travel speed of the location of the UE is a speed limit of an area corresponding to the location of the UE (maximum speed may be based on an applicable speed limit)].

As per claim 30, Blasco discloses the UE of claim 23, 
wherein travel speed is further determined based on a travel speed of a receiving UE [paragraphs 0014, 0016, 0060, 0082, 0105, wherein the travel speed of the UE is further determined based on a travel speed of a receiving UE (speed of the second wireless device)].

As per claim 31, Blasco discloses the UE of claim 23, 
wherein the transmission configuration is determined based on association information of the travel speed and a corresponding transmission configuration, and wherein the association information is preconfigured or is received from a base station [paragraphs 0045, 0049, 0060, 0064, 0067, 0068, wherein the transmission configuration is determined based on association information of the travel speed and a corresponding transmission configuration, and wherein the association information is preconfigured or is received from a base station (transmission format based on the mobility information and a packet's characteristics)].

As per claim 32, Blasco discloses the UE of claim 23, wherein the transmitting of the device-to-device communication is configured to: 
transmit a scheduling assignment (SA) based on an SA transmission configuration [paragraphs 0037, 0039, 0045, transmitting a scheduling assignment (SA) based on an SA transmission configuration (control information (e.g., using a scheduling assignment (SA)))]; and transmit data via a data channel based on a data transmission configuration [paragraphs 0014, 0037, 0061, transmitting data via a data channel based on a data transmission configuration (data packet)].

As per claim 33, Blasco discloses the UE of claim 32, 
wherein the SA indicates the data transmission configuration and a location of resources for the data channel [paragraphs 0014, 0037, 0039, 0045, 0061, wherein the SA indicates the data transmission configuration and a location of resources for the data channel].

As per claim 45, Blasco discloses a user equipment (UE) for wireless communication [fig. 2, 5, paragraphs 0013, 0034, 0102, a wireless communication by a UE (method and system for selecting a transmission format of a first wireless device in a wireless communication network (wireless device 6 are user equipment (UE)))], comprising: 
fig. 3, paragraphs 0016, 0054, 0056, 0059, a memory; and at least one processor coupled to the memory (a memory 8 and a processor 9)] and configured to: 
determining a travel speed of the UE based on the maximum travel speed [fig. 3, 5, 7, paragraphs 0014, 0016, 0047, 0049, 0056, 0061, 0063, determining a travel speed of the UE (speed determination module (speed determiners 14) configured to determine a speed of the first wireless device); based on the maximum travel speed (maximum speed may be based on an applicable speed limit; determine a speed of the first wireless device; determine a relative speed … based on the speed of the first wireless device)]; 
determine, by the UE, based on the travel speed of the UE, a transmission configuration of the UE for device-to-device communication [fig. 5, paragraphs 0014, 0054, 0057, determining, based on the travel speed of the UE, a transmission configuration of the UE for device-to-device communication (selecting a transmission format based on the speed of the first wireless device; wireless device 6 configured to choose a transmission format for communication from the wireless device 6 to another wireless device (D2D))]; and
transmit the device-to-device communication based on the transmission configuration [fig. 5, paragraphs 0014, 0054, 0061, transmitting the device-to-device communication based on the transmission configuration (transmitting one of a message and a data packet using the selected transmission format)].
Blasco discloses determining the maximum speed of the UE [paragraphs 0016, 0050, 0105]. Blasco does not explicitly disclose determine a location of the UE; and 
However, Timmons teaches determine a location of the UE [fig. 10, paragraphs 0004 0077, 0097, 0113, 0161, determine a location of the UE (monitoring a location of the vehicle; a GPS system detects a current location for the vehicle)]; and determine a maximum travel speed of a region corresponding to the location of the transmitting UE based on a speed limit of the region [paragraphs 0161, 0163, 0197, determine a maximum travel speed of a region corresponding to the location of the transmitting UE based on a speed limit of the region (map database provides the speed limit of current location; coordinating location and speed limit data (reduces vehicle speed before entering into a lower speed-limit zone and accelerates after entering the higher speed-limit zone); control of the vehicle for some period at a capped or maximum speed in the current lane of travel)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Blasco by determining a maximum travel speed of a region corresponding to the location of the transmitting UE based on a speed limit of the region as taught by Timmons because it would provide the Blasco’s UE with the enhanced capability of achieving the enabled balance between safety and drivability [Timmons, paragraphs 0121, 0123].
The modified Blasco does not explicitly disclose the device-to-device communication being transmitted on a Physical Sidelink Control Channel (PSCCH) carrying a scheduling assignment indicating a location of resources on a data channel and a Modulation and Coding Scheme (MCS).
paragraphs 0150, 0157, 0158, 0172, the device-to-device communication (V2V where a device moves fast)] being transmitted on a Physical Sidelink Control Channel (PSCCH) carrying a scheduling assignment [paragraphs 0123, 0134, 0138, 0142, transmitted on a Physical Sidelink Control Channel (PSCCH) carrying a scheduling assignment (PSCCH is used to transmit SA (scheduling assignment))] indicating a location of resources on a data channel and a Modulation and Coding Scheme (MCS) [paragraphs 0053, 0130, 0207, 0212, a location of resources on a data channel and a Modulation and Coding Scheme (MCS) (a modulation scheme, coding information, etc., is transmitted in a specific subframe)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in the modified Blasco by including D2D communication transmitted on a Physical Sidelink Control Channel (PSCCH) carrying a scheduling assignment as taught by Seo because it would provide the Blasco’s UE with the enhanced capability of increasing service availability [Seo, paragraphs 0006, 0149].

As per claim 46, Blasco discloses the UE of claim 45, 
wherein the transmission configuration includes at least one of a number of resource blocks used for transmission, and a number of retransmissions [paragraphs 0014, 0016, 0045, 0051, 0103, wherein the transmission configuration includes at least one of a number of resource blocks used for transmission, and a number of retransmissions (selected transmission format is at least one of a transport block size, a size of packets to be transmitted, a modulation and coding scheme (MCS), an amount of physical resources, a number of resource blocks (RBs), a number of transmission subframes, a number of retransmissions)].

As per claim 47, Blasco discloses the UE of claim 46, wherein, when the travel speed of the UE increases, the at least one processor configured to set the transmission configuration is configured to perform at least one of:
increasing a number of resource blocks used for transmission; decreasing a modulation and coding scheme (MCS) value; or increasing a number of retransmissions [paragraphs 0055, 0064, decreasing a modulation and coding scheme (MCS) value; or increasing a number of retransmissions (when a relative speed between a first wireless device 6a and a second wireless device 6b is relatively high, the transmission format may include smaller transport block size, smaller packets sizes, or a lower level of modulation and coding)].

As per claim 48, Blasco discloses the UE of claim 46, wherein, when the travel speed of the UE decreases, to determine the transmission configuration, the at least one processor is configured to perform at least one of:
decreasing a number of resource blocks used for transmission; increasing a modulation and coding scheme (MCS) value; or decreasing a number of retransmissions [paragraphs 0055, 0064, increasing a modulation and coding scheme (MCS) value; or decreasing a number of retransmissions (when a relative speed between the first wireless device 6a and a second wireless device 6b is relatively low, the transmission format may include larger transport block size, larger packets sizes, or a higher level of modulation and coding)].

As per claim 51, Blasco discloses the UE of claim 45, 
wherein the maximum travel speed of the location of the UE is a speed limit of an area of the location of the UE [paragraph 0050, wherein the maximum travel speed of the location of the UE is a speed limit of an area of the location of the UE (maximum speed may be based on an applicable speed limit)].

As per claim 52, Blasco discloses the UE of claim 45, 
wherein travel speed is further determined based on a travel speed of a receiving UE [paragraphs 0014, 0016, 0060, 0082, 0105, wherein the travel speed of the UE is further determined based on a travel speed of a receiving UE (speed of the second wireless device)].

As per claim 53, Blasco discloses the UE of claim 45, 
wherein the transmission configuration is determined based on association information of the travel speed and a corresponding transmission configuration, and wherein the association information is preconfigured or is received from a base station [paragraphs 0045, 0049, 0060, 0064, 0067, 0068, wherein the transmission configuration is determined based on association information of the travel speed and a corresponding transmission configuration, and wherein the association information is preconfigured or is received from a base station (transmission format based on the mobility information and a packet's characteristics)].

As per claim 54, Blasco discloses the UE of claim 45, wherein the at least one processor configured to transmit the device-to-device communication is configured to:
transmit a scheduling assignment (SA) based on an SA transmission configuration [paragraphs 0037, 0039, 0045, transmitting a scheduling assignment (SA) based on an SA transmission configuration (control information (e.g., using a scheduling assignment (SA)))]; and transmit data via a data channel based on a data transmission configuration [paragraphs 0014, 0037, 0061, transmitting data via a data channel based on a data transmission configuration (data packet)].

As per claim 55, Blasco discloses the UE of claim 54, 
wherein the SA indicates the data transmission configuration and a location of resources for the data channel [paragraphs 0014, 0037, 0039, 0045, 0061, wherein the SA indicates the data transmission configuration and a location of resources for the data channel].

As per claim 67, Blasco discloses a non-transitory computer-readable medium for a user equipment (UE) storing computer executable code [[fig. 3, paragraphs 0016, 0054, 0056, 0059, a non-transitory computer-readable medium for a UE storing computer executable code], comprising code to:
fig. 3, 5, 7, paragraphs 0014, 0016, 0047, 0049, 0056, 0061, 0063, determining a travel speed of the UE (speed determination module (speed determiners 14) configured to determine a speed of the first wireless device); based on the maximum travel speed (maximum speed may be based on an applicable speed limit; determine a speed of the first wireless device; determine a relative speed … based on the speed of the first wireless device)]; 
determine, by the UE, based on the travel speed of the UE, a transmission configuration of the UE for device-to-device communication [fig. 5, paragraphs 0014, 0054, 0057, determining, based on the travel speed of the UE, a transmission configuration of the UE for device-to-device communication (selecting a transmission format based on the speed of the first wireless device; wireless device 6 configured to choose a transmission format for communication from the wireless device 6 to another wireless device (D2D))]; and
transmit the device-to-device communication based on the transmission configuration [fig. 5, paragraphs 0014, 0054, 0061, transmitting the device-to-device communication based on the transmission configuration (transmitting one of a message and a data packet using the selected transmission format)].
Blasco discloses determining the maximum speed of the UE [paragraphs 0016, 0050, 0105]. Blasco does not explicitly disclose determine a location of the UE; and determine a maximum travel speed of a region corresponding to the location of the transmitting UE based on a speed limit of the region.
However, Timmons teaches determine a location of the UE [fig. 10, paragraphs 0004 0077, 0097, 0113, 0161, determine a location of the UE (monitoring a location of the vehicle; a GPS system detects a current location for the vehicle)]; and determine a maximum travel speed of a region corresponding to the location of the transmitting UE based on a speed limit of the region [paragraphs 0161, 0163, 0197, determine a maximum travel speed of a region corresponding to the location of the transmitting UE based on a speed limit of the region (map database provides the speed limit of current location; coordinating location and speed limit data (reduces vehicle speed before entering into a lower speed-limit zone and accelerates after entering the higher speed-limit zone); control of the vehicle for some period at a capped or maximum speed in the current lane of travel)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Blasco by determining a maximum travel speed of a region corresponding to the location of the transmitting UE based on a speed limit of the region as taught by Timmons because it would provide the Blasco’s medium with the enhanced capability of achieving the enabled balance between safety and drivability [Timmons, paragraphs 0121, 0123].
The modified Blasco does not explicitly disclose the device-to-device communication being transmitted on a Physical Sidelink Control Channel (PSCCH) carrying a scheduling assignment indicating a location of resources on a data channel and a Modulation and Coding Scheme (MCS).
However, Seo teaches the device-to-device communication [paragraphs 0150, 0157, 0158, 0172, the device-to-device communication (V2V where a device moves fast)] being transmitted on a Physical Sidelink Control Channel (PSCCH) carrying a scheduling assignment [paragraphs 0123, 0134, 0138, 0142, transmitted on a Physical Sidelink Control Channel (PSCCH) carrying a scheduling assignment (PSCCH is used to transmit SA (scheduling assignment))] indicating a location of resources on a data channel and a Modulation and Coding Scheme (MCS) [paragraphs 0053, 0130, 0207, 0212, a location of resources on a data channel and a Modulation and Coding Scheme (MCS) (a modulation scheme, coding information, etc., is transmitted in a specific subframe)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in the modified Blasco by including D2D communication transmitted on a Physical Sidelink Control Channel (PSCCH) carrying a scheduling assignment as taught by Seo because it would provide the Blasco’s medium with the enhanced capability of increasing service availability [Seo, paragraphs 0006, 0149].

Claims 12-15, 34-37, and 56-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blasco, in view of Timmons, and in view of Seo, and in further view of Yeh et al., (hereinafter Yeh), U.S. Publication No. 2016/0037572.

As per claim 12, Blasco discloses the method of claim 10, wherein the transmitting of the device-to-device communication comprises: determines to vary the transmission configuration of the UE based on the travel speed of the UE [paragraphs 0014, 0016, 0060, 0082, 0105, determines to vary the transmission configuration of the UE based on the travel speed of the UE].
Blasco does not explicitly disclose transmitting the SA on any one of a plurality of sets of SA resources if the UE determines to utilize a fixed SA transmission configuration; 
However, Yeh teaches transmitting the SA on any one of a plurality of sets of SA resources if the UE determines to utilize a fixed SA transmission configuration [paragraphs 0059, 0060, 0065, transmitting the SA on any one of a plurality of sets of SA resources if the UE determines to utilize a fixed SA transmission configuration (may set the L-field of SA information)]; and transmitting the SA on a corresponding set of SA resources other than a first set of SA resources, wherein SA resources are divided into the plurality of sets of SA resources based on types of SA transmission configurations [paragraphs 0012, 0013, wherein SA resources are divided into the plurality of sets of SA resources based on types of SA transmission configurations (SA resource pool)].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon the method described in Blasco by transmitting a scheduling assignment as taught by Yeh because it would provide the Blasco’s method with the enhanced capability of preventing the successive collision of resources [Yeh, paragraphs 0077, 0100].

As per claim 13, Blasco discloses the method of claim 12, Blasco does not explicitly disclose wherein the first set of SA resources is associated with the fixed SA transmission configuration, and wherein each of other sets of SA resources is associated with a corresponding type of SA transmission configuration and the fixed SA transmission configuration.
paragraphs 0059, 0060, 0065, wherein the first set of SA resources is associated with the fixed SA transmission configuration, and wherein each of other sets of SA resources is associated with a corresponding type of SA transmission configuration and the fixed SA transmission configuration (may set the L-field of SA information)].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon the method described in Blasco by transmitting a scheduling assignment as taught by Yeh because it would provide the Blasco's method with the enhanced capability of preventing the successive collision of resources [Yeh, paragraphs 0077, 0100].

As per claim 14, Blasco discloses the method of claim 12, at least one type of transmission configuration for each set of resources are associated with a corresponding travel speed of the UE [paragraphs 0014, 0016, 0060, 0082, 0105, type of transmission configuration for each set of resources are associated with a corresponding travel speed of the UE], Blasco does not explicitly disclose wherein the transmitting of the device-to-device communication comprises: transmitting a scheduling assignment (SA) and wherein a size of each set of SA resources.
However, Yeh teaches wherein the transmitting of the device-to-device communication comprises: transmitting a scheduling assignment (SA) and wherein a size paragraphs 0048, 0050, 0054, 0072, transmitting a scheduling assignment (SA) based on an SA transmission configuration; and wherein a size of each set of SA resources].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon the method described in Blasco by transmitting a scheduling assignment as taught by Yeh because it would provide the Blasco's method with the enhanced capability of preventing the successive collision of resources [Yeh, paragraphs 0077, 0100].

As per claim 15, Blasco discloses the method of claim 14, Blasco does not explicitly disclose wherein at least one of the size of each set of SA resources or the at least one type of SA transmission configuration for each set of SA resources is preconfigured or is received from a base station.
However, Yeh teaches wherein at least one of the size of each set of SA resources or the at least one type of SA transmission configuration for each set of SA resources is preconfigured or is received from a base station [paragraphs 0012, 0016, least one type of SA transmission configuration for each set of SA resources is preconfigured].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon the method described in Blasco by transmitting a scheduling assignment as taught by Yeh because it would provide the Blasco's method with the enhanced capability of preventing the successive collision of resources [Yeh, paragraphs 0077, 0100].

As per claim 34, Blasco discloses the UE of claim 32, wherein the means for transmitting the device-to-device communication is configured to: determines to vary the transmission configuration of the UE based on the travel speed of the UE [paragraphs 0014, 0016, 0060, 0082, 0105, determines to vary the transmission configuration of the UE based on the travel speed of the UE].
Blasco does not explicitly disclose transmit the SA on any one of a plurality of sets of SA resources if the UE determines to utilize a fixed SA transmission configuration; and transmit the SA on a corresponding set of SA resources other than a first set of SA resources if the UE, wherein SA resources are divided into the plurality of sets of SA resources based on types of SA transmission configurations. 
Blasco does not explicitly disclose transmitting the SA on any one of a plurality of sets of SA resources if the UE determines to utilize a fixed SA transmission configuration; and transmitting the SA on a corresponding set of SA resources other than a first set of SA resources if the UE, wherein SA resources are divided into the plurality of sets of SA resources based on types of SA transmission configurations. 
However, Yeh teaches transmitting the SA on any one of a plurality of sets of SA resources if the UE determines to utilize a fixed SA transmission configuration [paragraphs 0059, 0060, 0065, transmitting the SA on any one of a plurality of sets of SA resources if the UE determines to utilize a fixed SA transmission configuration (may set the L-field of SA information)]; and transmitting the SA on a corresponding set of SA resources other than a first set of SA resources, wherein SA resources are divided into the plurality of sets of SA resources based on types of SA transmission configurations paragraphs 0012, 0013, wherein SA resources are divided into the plurality of sets of SA resources based on types of SA transmission configurations (SA resource pool)].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon the UE described in Blasco by transmitting a scheduling assignment as taught by Yeh because it would provide the Blasco’s UE with the enhanced capability of preventing the successive collision of resources [Yeh, paragraphs 0077, 0100].

As per claim 35, Blasco discloses the UE of claim 34, Blasco does not explicitly disclose wherein the first set of SA resources is associated with the fixed SA transmission configuration, and wherein each of other sets of SA resources is associated with a corresponding type of SA transmission configuration and the fixed SA transmission configuration.
However, Yeh teaches wherein the first set of SA resources is associated with the fixed SA transmission configuration, and wherein each of other sets of SA resources is associated with a corresponding type of SA transmission configuration and the fixed SA transmission configuration [paragraphs 0059, 0060, 0065, wherein the first set of SA resources is associated with the fixed SA transmission configuration, and wherein each of other sets of SA resources is associated with a corresponding type of SA transmission configuration and the fixed SA transmission configuration (may set the L-field of SA information)].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon the UE described in Blasco by transmitting a Yeh, paragraphs 0077, 0100].

As per claim 36, Blasco discloses the UE of claim 34, at least one type of transmission configuration for each set of resources are associated with a corresponding travel speed of the UE [paragraphs 0014, 0016, 0060, 0082, 0105, type of transmission configuration for each set of resources are associated with a corresponding travel speed of the UE], Blasco does not explicitly disclose wherein the transmitting of the device-to-device communication comprises: transmitting a scheduling assignment (SA) and wherein a size of each set of SA resources.
However, Yeh teaches wherein the transmitting of the device-to-device communication comprises: transmitting a scheduling assignment (SA) and wherein a size of each set of SA resources [paragraphs 0048, 0050, 0054, 0072, transmitting a scheduling assignment (SA) based on an SA transmission configuration; and wherein a size of each set of SA resources].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon the UE described in Blasco by transmitting a scheduling assignment as taught by Yeh because it would provide the Blasco's UE with the enhanced capability of preventing the successive collision of resources [Yeh, paragraphs 0077, 0100],

As per claim 37, Blasco discloses the UE of claim 36, Blasco does not explicitly disclose wherein at least one of the size of each set of SA resources or the at least one type of SA transmission configuration for each set of SA resources is preconfigured or is received from a base station.
However, Yeh teaches wherein at least one of the size of each set of SA resources or the at least one type of SA transmission configuration for each set of SA resources is preconfigured or is received from a base station [paragraphs 0012, 0016, least one type of SA transmission configuration for each set of SA resources is preconfigured].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon the UE described in Blasco by transmitting a scheduling assignment as taught by Yeh because it would provide the Blasco's UE with the enhanced capability of preventing the successive collision of resources [Yeh, paragraphs 0077, 0100].

As per claim 56, Blasco discloses the UE of claim 54, wherein the at least one processor configured to transmit the device-to-device communication is configured to: determines to vary the transmission configuration of the UE based on the travel speed of the UE [paragraphs 0014, 0016, 0060, 0082, 0105, determines to vary the transmission configuration of the UE based on the travel speed of the UE].
Blasco does not explicitly disclose transmitting the SA on any one of a plurality of sets of SA resources if the UE determines to utilize a fixed SA transmission configuration; and transmitting the SA on a corresponding set of SA resources other than a first set of 
However, Yeh teaches transmitting the SA on any one of a plurality of sets of SA resources if the UE determines to utilize a fixed SA transmission configuration [paragraphs 0059, 0060, 0065, transmitting the SA on any one of a plurality of sets of SA resources if the UE determines to utilize a fixed SA transmission configuration (may set the L-field of SA information)]; and transmitting the SA on a corresponding set of SA resources other than a first set of SA resources, wherein SA resources are divided into the plurality of sets of SA resources based on types of SA transmission configurations [paragraphs 0012, 0013, wherein SA resources are divided into the plurality of sets of SA resources based on types of SA transmission configurations (SA resource pool)].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon the UE described in Blasco by transmitting a scheduling assignment as taught by Yeh because it would provide the Blasco’s UE with the enhanced capability of preventing the successive collision of resources [Yeh, paragraphs 0077, 0100].

As per claim 57, Blasco discloses the UE of claim 56, Park does not explicitly disclose wherein the first set of SA resources is associated with the fixed SA transmission configuration, and wherein each of other sets of SA resources is associated with a corresponding type of SA transmission configuration and the fixed SA transmission configuration.
paragraphs 0059, 0060, 0065, wherein the first set of SA resources is associated with the fixed SA transmission configuration, and wherein each of other sets of SA resources is associated with a corresponding type of SA transmission configuration and the fixed SA transmission configuration (may set the L-field of SA information)].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon the method described in Blasco by transmitting a scheduling assignment as taught by Yeh because it would provide the Blasco's method with the enhanced capability of preventing the successive collision of resources [Yeh, paragraphs 0077, 0100].

As per claim 58, Blasco discloses the UE of claim 56, at least one type of transmission configuration for each set of resources are associated with a corresponding travel speed of the UE [paragraphs 0014, 0016, 0060, 0082, 0105, type of transmission configuration for each set of resources are associated with a corresponding travel speed of the UE], Blasco does not explicitly disclose wherein the transmitting of the device-to-device communication comprises: transmitting a scheduling assignment (SA) and wherein a size of each set of SA resources.
However, Yeh teaches wherein the transmitting of the device-to-device communication comprises: transmitting a scheduling assignment (SA) and wherein a size paragraphs 0048, 0050, 0054, 0072, transmitting a scheduling assignment (SA) based on an SA transmission configuration; and wherein a size of each set of SA resources].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon the UE described in Blasco by transmitting a scheduling assignment as taught by Yeh because it would provide the Blasco's UE with the enhanced capability of preventing the successive collision of resources [Yeh, paragraphs 0077, 0100].

As per claim 59, Blasco discloses the UE of claim 58, Blasco does not explicitly disclose wherein at least one of the size of each set of SA resources or the at least one type of SA transmission configuration for each set of SA resources is preconfigured or is received from a base station.
However, Yeh teaches wherein at least one of the size of each set of SA resources or the at least one type of SA transmission configuration for each set of SA resources is preconfigured or is received from a base station [paragraphs 0012, 0016, least one type of SA transmission configuration for each set of SA resources is preconfigured].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon the UE described in Blasco by transmitting a scheduling assignment as taught by Yeh because it would provide the Blasco's UE with the enhanced capability of preventing the successive collision of resources [Yeh, paragraphs 0077, 0100].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469